In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-20-00080-CR &
                     06-20-00081-CR



          ALICIA RAINE SPENCER, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 336th District Court
                   Fannin County, Texas
      Trial Court Nos. CR-19-26904 & CR-19-26955




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s records in these cases indicates that they contain “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s records in these cases contain social security

numbers. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with

the court, including the contents of any appendices, must not contain sensitive data.” TEX. R.

APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s records in these cases contain sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s records in

these cases.

       IT IS SO ORDERED.

                                                            BY THE COURT

Date: January 21, 2021




                                                2